Citation Nr: 0213089	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  01-09 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder (claimed as a nervous condition).

(The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to March 
1950.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which service connection for bilateral 
hearing loss and for a nervous condition was denied.

With regard to the claim for service connection for bilateral 
hearing loss, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.

 
FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  Generalized anxiety disorder of unspecified etiology is 
first shown after the veteran's separation from service, and 
is not shown to be related to that service.


CONCLUSION OF LAW

1.  Generalized anxiety disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

I.  Entitlement to Service Connection for Generalized Anxiety 
Disorder
 
The veteran contends that he currently suffers from 
generalized anxiety disorder as a result of inservice events, 
and that service connection for his psychiatric disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contention is not supported by the record, and that 
his claim for service connection for generalized anxiety 
disorder must fail.

The veteran's service medical records do not reflect any 
complaint, diagnosis, or treatment for a psychiatric 
condition.  VA treatment records dated from June to December 
2000 show a diagnosis of generalized anxiety disorder and 
noted the veteran's complaints of nervousness as well as low 
stress tolerance.  The veteran submitted an October 1998 
statement from his private physician, Dr. Shaffer.  The 
physician stated in his report that the veteran had been 
treated in the past for depression and anxiety with 
medication.  In this report, the physician does not provide 
an opinion as to whether the veteran's disability is due to 
service.  

The Board acknowledges the veteran's complaints of 
generalized anxiety disorder.  The veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between events during service and his current psychiatric 
disability.  His opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 3.303 with respect to the relationship between 
events that occurred during service and his current 
complaints of anxiety.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The veterans' statements qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(1)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(2)).  Competent medical evidence is 
considered more probative than competent lay evidence.

The record does not show that the veteran's generalized 
anxiety disorder is etiologically related to his period of 
active service.  The veteran's service medical records do not 
reflect that he suffered from a psychiatric disorder while in 
service.  VA treatment records as well as a private 
physician's opinion do not provide any competent medical 
evidence that the veteran's current psychiatric disability is 
attributable to his period of active military service.  
Consequently, the veteran's claim of service connection for 
generalized anxiety disorder must be denied.   

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001).  
Implementing regulations for VCAA have been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for generalized anxiety 
disorder.  The appellant has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the veteran a letter dated in May 2001 
that requested additional evidence.  This letter notified the 
veteran of the type of evidence necessary to substantiate his 
claims.  It informed him that it would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.


ORDER

Entitlement to service connection for generalized anxiety 
disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

